 INTER
-REGIONAL DISPOSAL 
& RECYCLING, INC
. 467
Inter-Regional Disposal & Recycling, Inc., a successor 
to Denville Disposal, t/a Carmine Forgione & 
Sons, Inc. 
and 
Teamsters Local Union No. 945, 
International Brotherhood of Teamsters, AFLŒ
CIO and League of International Federated 
Employees, Party in Interest.  
Case 22ŒCAŒ
25305 
March 19, 2004 
DECISION AND ORDER 
BY CHAIRMAN 
BATTISTA AND 
MEMBERS 
LIEBMAN
 AND SCHAUMBER
 On June 16, 2003, Administrative Law Judge D. Barry 
Morris issued the attached 
decision.  The Respondent 
filed exceptions and a supporting brief, the General 
Counsel filed an answering 
brief, and the Respondent 
filed a reply brief. 
The National Labor Relations Board has delegated its 
authority in this proceeding to a three-member panel. 
The Board has considered the decision and the record 
in light of the exceptions and briefs and has decided to 

affirm the judge™s rulings, findings,
1 and conclusions 
except as modified below, and to adopt the recom-
mended order as modified and set forth in full below.  
We correct the judge™s remedi
al order to state that the 
Charging Party, Teamsters 
Local 945 (Local 945), be-
came the bargaining representative for the Respondent™s 

drivers and helpers only at the terminal the Respondent 

acquired in Riverdale, New Jersey.
2During the timeframe addressed in the complaint, the 
Respondent, a waste-disposal trucking service owned by 

Marc Savino, had a collective-
bargaining agreement with 
Local 890 of the League of International Federated Em-
ployees (LIFE) covering the employees at its original 
terminal in Elizabeth, New 
Jersey.  On July 17, 2002,
3 Savino finalized an agreem
ent with Michael DiMarco, the owner of Denville Disposal (Denville), to purchase 

all the nonreal assets at Denville™s terminal in Riverdale, 
about 40 miles away from Elizabeth.  At the time of this 

agreement, Denville™s drivers and helpers were repre-
                                                          
                                                           
1 The Respondent has excepted to 
some of the judge™s credibility 
findings. The Board™s established policy is not to overrule an adminis-
trative law judge™s credibility reso
lutions unless the clear preponder-
ance of all the relevant evidence convi
nces us that they are incorrect.  
Standard Dry Wall Products
, 91 NLRB 544 (1950), enfd. 188 F.2d 362 
(3d Cir. 1951).  We have carefully examined the record and find no 
basis for reversing the findings. 
2 The General Counsel obtained a 10(j) order from the U.S. District 
Court of New Jersey requiring the Respondent to recognize and bargain 

with Local 945, pending the disposition 
of this case.  That order expired 
on December 16, 2003. 
3 All subsequent dates are in 2002. 
sented by Local 945, which had a collective-bargaining 
agreement with Denville. 
The acquisition took effect on July 18, and Savino 
hired 10 former Denville employees to work at the 

Riverdale terminal. There is no dispute that until July 
29Šthe last date on which the complaint alleges mis-
conductŠthe Respondent continued to operate the for-

mer Denville terminal as before, or that the former Den-
ville employees continued to drive the same pickup 
routes they had previously driven.  The judge accord-

ingly found that from July 18 to 29, the Respondent ﬁes-
sentially continued the same business as Denville.ﬂ  The 
judge also found from the cr
edited evidence that the Re-
spondent™s former Denville employees outnumbered its 
other employees at the Riverd
ale terminal during that 
period.  We therefore agree 
with the judge that the Re-
spondent was the successor to Denville, that Local 945 

became the bargaining repr
esentative for the Respon-
dent™s drivers and helpers at Riverdale, and that the Re-
spondent violated Section 8(a)(5) and (1) of the Act by 
refusing to bargain with Local 945 over those employ-

ees™ terms of employment.
4We do not, however, adopt the judge™s conclusion of 
law or recommended order designating Local 945 as the 

exclusive bargaining repres
entative of a unit of ﬁ[a]ll 
drivers and helpers employed by the Respondent at its 

Riverdale 
and Elizabeth,
 N.J. facilities.ﬂ  (Emphasis 
added.)  Neither Local 945™s written demand for recogni-
tion nor its subsequent unfair labor practice charges 
stated that it was seeking recognition for employees 

elsewhere than at Riverdale.  Similarly, the General 
Counsel™s complaint alleged the unit at issue to be ﬁ[a]ll 
drivers, mechanics and helpers employed by the Em-
ployer at its Riverdale, New Jersey facility.ﬂ
5  Nor did 
the judge describe a factual or legal basis for treating the 
Elizabeth bargaining unit as having been merged with the 
unit at Riverdale during the period from July 18, the date 
 4 See Fall River Dyeing & Finishing Corp. v. NLRB
, 482 U.S. 27 
(1987); 
NLRB v. Burns Security Services
, 406 U.S. 272 (1972).  For the 
reasons explained by the judge, we 
also adopt his findings that the 
Respondent violated Sec. 8(a)(2) and (1) by attempting to impose LIFE 
as the bargaining representative of 
its Riverdale drivers and helpers; 
that Frank Savino was an agent of 
the Respondent; and that the Re-
spondent, through Frank Savino™s actions
, violated Sec. 8(a)(3) and (1) 
by discharging nine of its former 
Denville employees for engaging in a 
recognition strike on July 29. 
5 In responding to the Respondent™s exceptions, the General Counsel 
does not dispute the judge™s finding 
that the successor bargaining unit consists of employees at both termin
als.  However, his briefs to the 
judge and to the Board do not appear
 to contend that the unit actually includes any Respondent employee w
ho did not work at Riverdale. 
341 NLRB No. 56 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
 468 
of the Denville acquisition, to July 29Šthe only time 
frame addressed in the complaint.
6The Respondent contends that its acquisition of the 
Riverdale terminal was a ﬁcon
solidationﬂ with its Eliza-
beth terminal, that the resulting bargaining unit included 
employees at both terminals, and that LIFE is the con-
solidated unit™s bargaining representative.  However, 

these contentions of law are based on Savino™s factual 
contentions (1) that he did not intend to continue per-
forming Denville™s preexisting municipal contracts after 

July 31, 2002; (2) that he hired six of the former Denville 
employees only as temporaries, to be let go within 2 
weeks; and (3) that he theref
ore did not hire his ﬁsubstan-
tial and representative complementﬂ of permanent em-
ployees until after that date.  On the credited evidence, 

the judge rejected each of th
ese factual contentions.  We 
agree. 
There is also no dispute that
 during July the Respon-
dent continued its preexisting operations at the Elizabeth 
terminal, the two terminals continued to operate sepa-
rately, and none of the former Denville employees was 

transferred to Elizabeth.  There is consequently no fac-
tual basis on this record for treating the Respondent™s 
acquisition of the Riverdale terminal as a consolidation 

or merger with the terminal at Elizabeth. 
We will therefore correct the judge™s order to limit the 
scope of Local 945™s bargaining unit to the Respondent™s 

drivers and helpers at the Riverdale terminal.
7ORDER The National Labor Relations Board adopts the rec-
ommended order of the administrative law judge as 
modified and set forth in full below and orders that the 
Respondent, Inter-Regional Disposal & Recycling, Inc., 
a successor to Denville Disposal, t/a Carmine Forgione 
& Sons, Inc., Elizabeth and Riverdale, New Jersey, its 

officers, agents, successors, and assigns, shall 
1. Cease and desist from 
                                                          
 6 On October 11Œ13, almost 3 months after the Respondent™s acqui-
sition of the Denville operation, the 
Riverdale terminal was closed and 
all of the Respondent™s operations we
re consolidated at the Elizabeth 
terminal.  However, events subseque
nt to July 29, including the Octo-
ber consolidation, were neither addressed in the complaint nor litigated 
as issues at the hearing.  We therefore make no findings with respect to 
those events, and the scope of our order is confined to the unfair labor 

practices that occurred by July 29. 
7 We will similarly correct the order to find that the Respondent vio-
lated Sec. 8(a)(2) and (1) by rec
ognizing and assisting LIFE at the 
Riverdale terminal.  The  8(a)(2) vi
olation does not extend beyond that.  
In addition, because the complaint 
did not allege that the Respondent 
was required to accept the preacquisition terms and conditions of em-
ployment that existed at the Riverd
ale terminal, and the General Coun-
sel has not contended to the judge or to
 the Board to that effect, we will 
delete that requirement from the order. 
(a) Recognizing and assisti
ng Local 890 of the League 
of International Federated Employees as the exclusive 
representative of its unit employees in the unit defined 
below. 
(b) Refusing to bargain co
llectively with Local 945, 
International Brotherhood of 
Teamsters, as the exclusive 
collective-bargaining representative of its unit employees 

at the unit defined below. 
(c) Discharging and refusing 
to reinstate lawfully strik-
ing employees. 
(d) In any like or related manner interfering with, re-
straining, or coercing employ
ees in the exercise of the 
rights guaranteed them by Section 7 of the Act. 
2. Take the following affirmative action necessary to 
effectuate the policies of the Act. 
(a) Upon request, bargain with Local 945, International 
Brotherhood of Teamsters, as
 the exclusive bargaining 
representative of the employ
ees in the following appro-
priate unit: 
All drivers and helpers employed by Respondent at its 

Riverdale, New Jersey facility. 
(b) Make employees whole fo
r any losses suffered as a 
result of its failure to bargain with Local 945, Interna-

tional Brotherhood of Teamsters, as exclusive bargaining 

representative for that unit. 
(c) Make whole Sam Brown, Art Burney, Albert 
Caltagirone, Cesar Mieses, Norris Nero, Bruce Pullis, 

Efrain Rodriguez, Frank Rooney, and John Van Houton 
for any loss of earnings, with interest, in the manner set 
forth in the remedy section of the judge™s decision. 
(d) Within 14 days from the date of this Order, offer 
immediate and full reinstatem
ent to those of the above 
employees who have not been offered reinstatement.  
Reinstatement shall be to the employees™ former posi-
tions, or if such positions no longer exist, to substantially 

equivalent positions, without prejudice to their seniority 
or other rights and privileges, discharging, if necessary, 
any replacements hired on 
or after July 29, 2002. 
(e) Within 14 days from the date of this Order, remove 
from its files any reference to the unlawful discharges, 

and within 3 days thereafter notify the above-named em-

ployees in writing that this has been done and that the 
discharges will not be used against them in any way. 
(f) Preserve, and within 14 days of a request, or such 
additional time as the Regional Director may allow for 

good cause shown, provide 
at a reasonable place desig-
nated by the Board or its agents all payroll records, social 
security payment records, 
timecards, personnel records 
and reports, and all other records, including an electronic 
copy of such records if stor
ed in electronic form, neces-
sary to analyze the amount of backpay due under the 
terms of this Order. 
  INTER
-REGIONAL DISPOSAL 
& RECYCLING, INC
. 469
(g) Within 14 days after service by the Region, post at 
its Riverdale facility copies of the attached notice marked 
ﬁAppendix.ﬂ
8  Copies of the notice, on forms provided 
by the Regional Director for Region 22, after being 
signed by the Respondent™s authorized representative, 
shall be posted by the Respondent immediately upon 
receipt and maintained for 
60 consecutive days in con-
spicuous places including all places where notices to 
employees are customarily posted.  Reasonable steps 
shall be taken by the Respondent to ensure that the no-

tices are not altered, defaced, or covered by any other 
material. In the event that, during the pendency of these 
proceedings, the Respondent has gone out of business or 

closed the facilities involved
 in these proceedings, the 
Respondent shall duplicate and mail, at its own expense, 
a copy of the notice to all current employees and former 
employees employed by the Respondent at any time 

since July 18, 2002. 
(h) Within 21 days after service by the Region, file 
with the Regional Director 
a sworn certification of a re-
sponsible official on a form provided by the Region at-

testing to the steps that the Respondent has taken to 
comply. 
IT IS FURTHER ORDERED
 that the complaint is dismissed 
insofar as it alleges violations of the Act not specifically 

found. 
APPENDIX 
NOTICE TO EMPLOYEES
 POSTED BY ORDER OF THE NATIONAL LABOR 
RELATIONS BOARD An Agency of the United States Government 
 The National Labor Relations Board has found that we vio-
lated Federal labor law and has ordered us to post and obey 
this notice. 
 FEDERAL LAW GIVES YOU THE RIGHT TO 
 Form, join, or assist any union 
Choose representatives to bargain with us on 
your behalf 
Act together with other employees for your bene-
fit and protection 
Choose not to engage in any of these protected 
activities. 
                                                           
 8 If this Order is enforced by a judgment of a United States court of 
appeals, the words in 
the notice reading ﬁPosted by Order of the Na-
tional Labor Relations Boardﬂ shall read ﬁPosted Pursuant to a Judg-
ment of the United States Court of 
Appeals Enforcing an Order of the 
National Labor Relations Board.ﬂ 
 WE WILL NOT
 recognize and assist the League of Inter-
national Federated Employees as the representative of 
our bargaining unit employees at our Riverdale facility. 
  WE WILL NOT
 refuse to bargain with Local 945, Inter-
national Brotherhood of Teamsters as the exclusive col-
lective-bargaining representative of our bargaining unit 
employees at our Riverdale facility.  
WE WILL NOT
 discharge and refuse to reinstate law-
fully striking employees. 
WE WILL NOT
 in any like or related manner interfere 
with, restrain, or coerce you in
 the exercise of the rights 
guaranteed you by Section 7 of the Act. 
WE WILL
, upon request, bargain with Local 945, Inter-
national Brotherhood of Teamsters, as the exclusive bar-
gaining representative of the employees in the following 
appropriate unit: 
All drivers and helpers employed by us at our River-
dale, New Jersey facility. 
WE WILL make employees whole for any losses suf-
fered as a result of our failure to bargain with Local 945, 

International Brotherhood of 
Teamsters as your exclusive 
bargaining representative. 
WE WILL make whole Sam Brown, Art Burney, Albert 
Caltagirone, Cesar Mieses, Norris Nero, Bruce Pullis, 

Efrain Rodriguez, Frank Rooney, and John Van Houton, 

for any loss of earnings resulting from their unlawful 
discharge, with interest. 
WE WILL, within 14 days from the date of the Board™s 
Order, offer immediate and full reinstatement to the 

above employees who have not been offered reinstate-
ment.  Reinstatement shall be their former positions, or if 

such positions no longer exist, to substantially equivalent 
positions, without prejudice to their seniority or other 
rights and privileges, discha
rging, if necessary, any re-
placements hired on or after July 29, 2002. 
WE WILL, within 14 days from the date of the Board™s 
Order, remove from our files any reference to the unlaw-

ful discharges and 
WE WILL
, within 3 days thereafter, 
notify the discharged employees in writing that this has 

been done and that the discharges will not be used 

against them in any way. 
INTER-REGIONAL 
DISPOSAL & RECYCLING, INC.  Marguerite Greenfield, Esq., 
for the General Counsel.
 Steven Weinstein, Esq., 
for the Respondent.
 Michael McLaughlin, Esq., 
for the Charging Party.
 DECISION STATEMENT OF THE 
CASE D. BARRY MORRIS, Administrative Law Judge. This case was 
heard before me in Newark, New Jersey, on February 11, 12, 
13, 20, 25, and 26, 2003. Upon a charge filed on July 24, 
  DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
 470 
2002,1 and amended on September 26, a complaint was issued 
on November 27, alleging that Inter-Regional Disposal & Re-
cycling, Inc. (Respondent or Inte
r-Regional) violated Section 8 
(a)(1), (2), (3), and (5) of the 
National Labor Relations Act, (the 
Act). Respondent filed an answer denying the commission of 
the alleged unfair labor practices. 
The parties were given full oppor
tunity to participate, pro-
duce evidence, examine and cross-examine witnesses, argue 
orally, and file briefs. Brie
fs were filed on May 5, 2003. 
Upon the entire record of the case, including my observation 
of the demeanor of the witn
esses, I make the following 
FINDINGS OF FACT
 I. JURISDICTION
 Respondent, a corporation, with
 offices and places of busi-ness in Riverdale and Elizabeth, New Jersey, has been engaged 

in the collection, transport, and disposal of waste. It has admit-
ted, and I find, that it is an
 employer engaged in commerce 
within the meaning of Section 2(2)
, (6), and (7) of the Act. In 
addition, it has been admitted, and I find, that IBT Local 945 
and League of International Fe
derated Employees (LIFE) are 
labor organizations within the m
eaning of Section 2(5) of the Act.  
II. THE ALLEGED UNFAIR LABOR PRACTICES
 A. The Facts 
1. Background In July 2001 Marc Savino (Marc) purchased the assets of 
Carmine Forgione & Sons, Inc.  In March 2002 an amendment 
to the certificate of incorporation was filed changing the name 
of the company to Inter-Regional Disposal & Recycling, Inc.  
Marc is the sole shareholder, officer, and director of the com-
pany. 
Michael DiMarco had been the owner of Denville Disposal. 
In August 2001 DiMarco contacted 
Marc to inquire whether he 
was interested in buying Denville. Negotiations proceeded and 

an agreement in principle was reached in December 2001. The 
closing on the sale of assets took place on July 17, 2002, with 
the sale to take effect on July 18. 
The employees of Denville had been represented by Local 
945, IBT.  A collective-bargaining agreement covering Den-
ville™s drivers and helpers was entered into with Local 945 for 
the term July 1, 1999, to June 30, 2004. On July 19, 2002, Lo-
cal 945 wrote to Inter-Regional requesting recognition. Re-
spondent refused to recognize Local 945.  Instead, it took the 
position that its employees were already represented by Local 
890, LIFE and that there was an existing collective-bargaining 
agreement between itself and Local 890. On July 29, Local 945 
and many of the former Denville employees went out on strike. 
2. Activities of Frank Savino 
Frank Savino (Frank) is Marc™s father. Frank had been the 
owner of a waste disposal business in New York City until 
1998.  Marc testified that until the agreement in principle with 
Denville was reached, Frank was not involved in the negotia-
                                                          
 1 All dates refer to 2002 unless otherwise specified. 
tions. DiMarco testified that at one of the negotiating sessions 

Frank asked whether DiMarco c
ould lower the price. DiMarco 
testified that ﬁwhen Marc brought
 his father there, I felt obli-
gated to give him a better price.ﬂ DiMarco testified that because 
he and Frank ﬁspoke the same languageﬂ and  ﬁhad the same backgroundﬂ that ﬁI took $25,000 off.ﬂ 
Frank testified that he visited Denville approximately six 
times prior to July 17, ﬁto advise my son of the condition of the 

equipment.ﬂ Marc testified that 
he asked his father advice on 
the equipment he was purchasing and that his father examined 

the trucks and test-drove one of them. Bruce Pullis, a former 
Denville driver, appeared to me to be a credible witness. He 
testified that prior to the sale he saw Frank walking around the 
yard and sitting at a desk in the office.  Sam Brown, another 
former Denville driver, testified that prior to the sale he saw 
Frank in the office ﬁdoing paperworkﬂ and on two occasions he 
saw Frank driving Denville trucks.  
3. Activities during strike 
The strike began early on the morning of July 29. Gerard 
Guyre, president of Local 945, testified that at approximately 7 

a.m.  Marc approached the picket line and asked ﬁif the guys 
were coming to work.ﬂ  Guyre re
plied that they would come to 
work ﬁif you recognize 945.ﬂ  Gu
yre testified that Marc then 
said, ﬁif they don™t come to work, they™re all fired.ﬂ Brown 
testified that on the second day of the strike Marc told him 
ﬁyou™re gonna be replaced.ﬂ Brown conceded that in his affida-
vit he stated that Marc said, 
ﬁanyone who doesn™t go to work, 
they will be replaced by other help and they will be out of a 

job.ﬂ Marc testified that he approached the line around 6:30 
a.m. and told the strikers to ﬁcome back to work.ﬂ He denied 
that he told them that if they didn™t return to work they would 
be fired. Brown also testified that later in the week Marc tele-
phoned him and said, ﬁ[W]e want 
to sign you upﬂ and that ﬁif 
you don™t come back you™re fired.ﬂ Marc denied that he told 

Brown that he was fired.   
Marc testified that on the morning of the strike he called his 
father for advice. Frank approached the line at around 7 a.m. 

Marc was standing about 30 feet away from his father when 
Frank spoke to one of the strikers, Randy Pritchard. Bruce Pul-

lis testified that Frank ﬁput 
his arm aroundﬂ Pritchard and per-
suaded him to go back to work. A short time later Frank re-

turned to the line and ﬁgrabbedﬂ Efrain Rodriguez by the arm 
and said ﬁcome on, you™re going 
in.ﬂ Rodriguez refused. Guyre 
testified that Rodriguez said, ﬁI™m not crossing the picket line,ﬂ 

after which Frank replied, ﬁ[T]he
n you have been fired. Then, 
you all have been fired.ﬂ Rodriguez testified that after Pritchard 

went with Frank, Frank came back driving a truck with 
Pritchard as a passenger. Frank th
en tried to get Rodriguez to 
cross the picket line. Rodriguez testified that when he refused, 

Frank said that ﬁI was fired and . . . they were all fired.ﬂ  
4. Bargaining unit employees 
As stated earlier, the collective-bargaining agreement be-
tween Denville and Local 945 cove
red drivers and helpers. It 
did not cover mechanics. Fourteen former Denville employees 
were hired by Respondent on July 18. They were: Caltagirone, 
Lewis, Mieses, Nero, Bruce Pu
llis, Rodriguez, Rooney, Van 
Houton, Brown, Pritchard, Burn
ey, Denson, Joyner, and Casey 
  INTER
-REGIONAL DISPOSAL 
& RECYCLING, INC
. 471
Pullis. Inasmuch as Mieses and 
Joyner were mechanics, they 
were not in the bargaining unit.
  The Inter-Regional employees 
on that date were Bennett, Nyev
gen, Vista, Krause, Ortiz, Ra-
jkumar, Kuczek, and Scirica.  Kuzczek was a mechanic, Scirica 
was a salesman, and Vista did not have a commercial driving 
license. 
Respondent contends that certa
in employees should be con-
sidered to be temporary employees because they drove residen-
tial routes which were eventually no longer serviced by Re-
spondent. However, these employee
s were never told that their 
employment was only temporary.
 In addition, DiMarco credi-
bly testified that during the negotiations there was never any 
discussion about Inter-Regional 
not servicing the residential 
routes.   
B. Discussion and Conclusions 
1. Agency status of Frank Savino 
The test of whether one is considered an agent is if employ-
ees would reasonably believe that the alleged agent was ﬁre-
flecting company policy and speaking and acting for manage-
ment.ﬂ  Waterbed World, 286 NLRB 425, 427 (1987); 
Pitt Ohio 
Express, 
322 NLRB 867 fn. 2 (1997). The fact that there is a 
father-son relationship is ﬁone of the facts to be considered in 
determining apparent authority.ﬂ 
Shen Automotive Dealership 
Group, 321 NLRB 586, 594 (1996). 
I credit DiMarco™s testimony that during negotiations for the 
purchase of Denville, Frank asked for a reduction in price, 

which DiMarco agreed to. In addition, prior to the sale, Frank 
made approximately six visits 
to Denville, during which he 
inspected and drove some trucks
 and spent time in the office. 
On the day the strike began, Frank appeared at the picket line, 
and in Marc™s presence, induced Randy Pritchard to cross the 
picket line. Frank then returned, driving a truck in which 
Pritchard was a passenger. Soon 
thereafter Frank attempted to 
get Rodriguez to cross the line, but he refused. I credit the tes-

timony that Frank then told Rodriguez that he was fired and 
ﬁthey were all fired.ﬂ I believe that in view of Frank™s activities, 
employees could reasonably believe
 that Frank was ﬁreflecting company policy and speaking 
and acting for management.ﬂ 
Waterbed World, 
supra.  Accordingly, in the circumstances of 
this case I find that Frank is an agent of Respondent. 
2. Discharges The complaint alleges that on July 29, Respondent dis-
charged 10 employees.  The Genera
l Counsel™s brief states that 
nine employees were discharged
 on that date. I credit Brown™s testimony that Marc approached the line and told the employees 

that ﬁanyone who doesn™t go to work . . . will be replaced by 
other help and they will be out of a job.ﬂ Brown testified that in 
a phone call later in the week Ma
rc told him ﬁif you don™t come 
back, you™re fired.ﬂ I note that in earlier testimony Brown ini-

tially used the word ﬁfired.ﬂ On cross-examination, after being 
shown his affidavit, Brown conceded that the word ﬁreplaceﬂ 
was used.  I credit Marc™s testimony that he did not tell the 
employees that they would be fired.  
With respect to Frank, I credit the testimony that after Rodri-
guez refused to cross the picket line, Frank said that ﬁyou have 
been fired . . . you all have been fired.ﬂ Since I have found that 
Frank was an agent of Respondent, 
his statement is attributable 
to Respondent. In this connectio
n, I note that Inter-Regional™s 
timesheet for August 14 lists Br
own, Burney, Caltagirone, 
Nero, Bruce Pullis, and Van Houton as ﬁterminated employ-
ees.ﬂ  
While an employer may replace strikers, it may not terminate 
them because they engage in protected activity. 
Laidlaw Corp., 
171 NLRB 1366 (1968), enfd. 414 F.2d 99 (9th Cir. 1969), cert. 

denied 397 U.S. 920 (1970). The Board has held that the 
unlawful discharge of strikers is 
a violation of Section 8(a) and 
(3) and ﬁleads inexorably to the prolongation of a dispute.ﬂ 

Vulcan-Hart Corp., 
262 NLRB 167, 168 (1982), enf. granted in 
part and denied in part on other grounds 7l8 F.2d 269 (8th Cir. 

1983); Americorp, 
337 NLRB 657 (2002). Accordingly, I find 
that by discharging nine employees on July 29, because they 

were engaged in a lawful stri
ke, Respondent has violated Sec-
tion 8(a)(1) and (3) of the Act. 
3. Successorship In Fall River Dyeing & Finishing Corp. v. NLRB
, 482 U.S. 
27, 41 (1987), the Supreme Court stated: 
 If the new employer makes a conscious decision to maintain 
generally the same business and to hire a majority of its em-
ployees from the predecessor, then the bargaining obligation 
of Section 8(a)(5) is activated. 
 See 
NLRB v. Burns Security Services, 
406 U.S. 272 (1972). 
There is no question that Inte
r-Regional essen
tially contin-
ued the same business as Denville. The question is whether a 
majority of Respondent™s employ
ees on the date of the sale 
were formerly bargaining-unit employees of Denville.  
Respondent argues that those 
employees who drove residen-
tial routes should be considered
 as temporary employees and 
not be included in the unit. The 
employees were never told that 
they were temporary. A temporary employee not entitled to be 

included in a bargaining unit is 
one who is hired for a ﬁdefinite 
limited period.ﬂ 
Garney Morris, Inc., 
313 NLRB 101, 120 (1993). Where employees were hire
d for a ﬁparticular jobﬂ and 
were told that they were ﬁmerely temporary employees,ﬂ they 

were excluded from the unit. 
E.F. Drew & Co., 
133 NLRB 155, 
157 (1961). I have credited DiMarco™s testimony that during 

the negotiations for the sale of
 Denville there was no discussion 
about Inter-Regional not servicing the residential routes. In 

addition, there is nothing in the documents submitted to the 
various municipalities that Respondent would be servicing 
those routes only on a temporar
y basis. Indeed, the Resolution 
of the Township of Verona refers to the assignment to Respon-

dent being conditioned upon a performance bond covering the 
period July 1, 2002, through December 31, 2003, ﬁwhich con-
sists of 18 months and being the balance of the existing con-
tract.ﬂ  
As stated earlier, Mieses, Joyner, and Kuzcek were mechan-
ics and thus not in the bargaining unit. Scirica was a salesman 
and Vista, Marc™s cousin, did no
t have a commercial driver™s 
license. While Respondent contends that Rodriguez should not 
be included, I find that he worked for Respondent on July 18 
and 19.  On July 25, he was assi
gned by Frank to do the Verona 
run. Respondent contends that 
Lewis did not work for Inter-
  DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
 472 
Regional. While Brown testified that he saw Lewis work at 
Respondent either July 18 or 19, I believe the most that can be 
shown is that Lewis was a ﬁcasualﬂ employee. I am not includ-
ing him in the unit. The General Counsel objects to the inclu-
sion of Rajkumar and Ortiz. I cr
edit Marc™s testimony that Ra-
jkumar was a helper. On the ot
her hand, while Marc testified 
that Ortiz was a driver there is no evidence of that. Ortiz™ name 
appeared on no dump tickets and 
there was no personnel file for 
him. Accordingly, I am excluding Ortiz from the unit.  
Based on the above, 10 bargaining unit employees who for-
merly worked for Denville became Inter-Regional employees. 

They are: Brown, Burney, Caltagirone, Denson, Nero, Bruce 
Pullis, Pritchard, Rodriguez, Rooney, and Van Houton. They 
joined four Inter-Regional employees: Bennett, Nyevgen, 
Krauve, and Rajkumar. Thus, of a total of 14 employees in the 
unit, 10 employees, or 71 percent, were former Denville em-

ployees. Since Respondent hired a majority of its predecessor™s 
employees, pursuant to 
Fall River, 
supra, it was required to 
bargain with Denville™s union, Lo
cal 945. Its failure to do so is 
a violation of Section 8(a)(5) 
of the Act. Concomitantly, its 
continuation to recognize LIFE after July 18, as its collective-

bargaining representative is a violation of Section 8(a)(2). 
4. Physical force 
The complaint alleges that on the first day of the strike Frank 
physically forced employees to
 abandon the strike. Caltagirone 

testified that Frank ﬁtried to pull Randy in to go to workﬂ and 
then ﬁphysically grabbedﬂ Rodriguez™ arm to get him to cross 
the picket line. Pullis testified that Frank ﬁput his arm aroundﬂ 
Pritchard and ﬁtold him to get in the car.ﬂ  Brown testified on cross-examination that Frank ﬁput his arm . . . on Randy like 
they were buddy-buddies.ﬂ I find 
that General Counsel has not shown by a preponderance of the evidence that Frank  ﬁphysi-

cally forcedﬂ employees to abandon the strike. Frank ap-
proached the picket line and put his arm around Pritchard, 
whom he previously knew. I cred
it Brown™s testimony that this 
was done in a friendly manner. A
ccordingly, the allegation is 
dismissed. 
CONCLUSIONS OF 
LAW 1.  Respondent is an employer
 engaged in commerce within 
the meaning of Section 2(2), (6), and (7) of the Act. 
2.  Local 945 IBT and LIFE ar
e labor organizations within the meaning of Section 2(5) of the Act. 
3.  Local 945 is the exclusive representative of the following 
appropriate unit of employees: 
 All drivers and helpers employed by Respondent at its River-

dale and Elizabeth, NJ facilities. 
 4.  By discharging and refusi
ng to reinstate striking employ-
ees, Respondent has engaged in unfair labor practices in viola-tion of Section 8(a)(1) and (3) of the Act. 
5.  By recognizing and assistin
g LIFE after July 18, 2002, as 
the exclusive representative of its employees, 
Respondent has 
violated Section 8(a)(1) and (2) of the Act. 
6.  By failing and refusing to bargain collectively with Local 
945 as the exclusive re
presentative of its unit employees, Re-
spondent has violated Section 8(a)(1) and (5) of the Act. 
7.  The aforesaid unfair labor practices affect commerce 
within the meaning of Section 2(6) and (7) of the Act. 
8.  Respondent did not violate the Act in any other manner 
alleged in the complaint. 
THE REMEDY Having found that Respondent has engaged in certain unfair 
labor practices, I shall order it to cease and desist therefrom and 

to take certain action designed to effectuate the policies of the 
Act. 
Respondent, having discharged ce
rtain striking employees, I 
shall order Respondent to offe
r immediate and full reinstate-
ment to those employees who ha
ve not yet been reinstated. 
Reinstatement shall be to the employees™ former positions, or if 

such positions no longer exist, to
 substantially 
equivalent posi-tions, without prejudice to their 
seniority or other rights and 
privileges, dismissing, if necessa
ry to effectuate such rein-
statement, any person hired by Respondent on or after July 29, 

2002. In addition, Respondent sh
all make whole said employ-
ees for any loss of earnings and be
nefits they may have suffered 
from the time of their discharges to the date of Respondent™s 

offers of reinstatement. I shall also order that Respondent bar-gain collectively with Local 945 as the exclusive representative 
of its unit employees. Backpay shall be computed in accor-
dance with F. W. Woolworth Co.,
 90 NLRB 289 (1950), with interest as computed in 
New Horizons for the Retarded, 
283 NLRB 1173 (1987). Fund contributions, if any, shall be com-
puted in accordance with 
Merryweather Optical Co.,
 240 
NLRB 1213, 1216 fn. 7 (1979). See also 
Kraft Plumbing & 

Heating, 252 NLRB 891 (1980), enfd. mem. 661 F. 2d 940 (9th 
Cir. 1981).  
[Recommended Order omitted from publication.] 
  